De Cotxrcy, J.
In substance the allegations of the original bill were as follows: That in April, 1908, Mary F. Corbett, under whom the plaintiffs claim, was the owner of two parcels of land in Boston; that the defendant, holding a second mortgage thereon for $2,500, which was due and payable, made an entry to foreclose and threatened to make sale; that the plaintiff Peter B. Corbett, acting for his wife Mary F., orally agreed with the defendant that the latter should take possession of the property, collect the rents and apply them to his mortgage, pay the taxes and interest on the first mortgages, pay off the first mortgages in the event of foreclosure thereof being started, and, if an offer of purchase should be made acceptable to Mary F. Corbett or her husband, he would sell the property and pay to Mary F. the balance of the proceeds after satisfying his own claim. It further alleged that Mrs. Corbett, pursuant to such agreement, gave the defendant a deed of the property; that he collected the rents until October, 1912, and then sold the premises without the knowledge of the plaintiffs, and refused to account to them for the proceeds. .
The trial judge sustained the defendant’s demurrer, and allowed the plaintiffs ten days in which to amend. Later the motion to amend was denied, on the ground that it did not “remove the valid grounds of demurrer already sustained,” and the bill was dismissed. The proper practice would have been to allow the amendment and to file the demurrer anew; but, as the parties have treated the case as if this had been done, we prefer so to consider it. See Capaccio v. Merrill, 222 Mass. 308.
Without considering the other grounds set out in the demurrer to the original bill, the statute of frauds was conclusive. If the alleged oral agreement could be construed as creating a trust, it would be an express one, and invalid by force of R. L. c. 147, § 1, which provides that "No trust concerning land . . . shall be created or declared unless by an instrument in writing signed by the party or by the attorney of the party creating or declaring the trust.”
*483The amended bill sought to meet this objection by inserting three new paragraphs, "marked 8, 9 and 10. Paragraphs 9 and 10 state the recitals in the deeds to the defendant, to the effect that the conveyance should not operate as a merger with his mortgage, under which an entry to foreclose had been made. Manifestly these had no effect to declare a trust. And we think the same is true of the letter written by Mr. Fernald to Peter B. Corbett on April 14, 1908, and set out in paragraph 8 of the amended bill. The promise therein at most is a contract, an agreement to credit on the various mortgage notes the net proceeds of a sale. It cannot be construed as manifesting any such trust as the plaintiffs allege. Bourke v. Callanan, 160 Mass. 195. Rose v. Fall River Five Cents Savings Bank, 165 Mass. 273. Tourtillotte v. Tourtillotte, 205 Mass. 547. See Hall v. First National Bank of Chelsea, 173 Mass. 16.
It is unnecessary to examine the other grounds of demurrer.
Decree affirmed with costs.